Citation Nr: 1215250	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  08-20 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than February 7, 2007, for the grant of service connection for tinnitus.  

2.  Entitlement to an effective date earlier than February 7, 2007, for the grant of service connection for degenerative arthritis of the left knee.

3.  Entitlement to an effective date earlier than February 7, 2007, for the grant of service connection for degenerative arthritis of the right knee.  

4.  Entitlement to an effective date earlier than February 7, 2007, for the grant of service connection for degenerative arthritis of the left ankle.

5.  Entitlement to an effective date earlier than February 7, 2007, for the grant of service connection for degenerative arthritis of the right ankle.

6.  Entitlement to an effective date earlier than February 7, 2007, for the assignment of a 20 percent disability evaluation for low back strain with degenerative arthritis.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M. S. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from May 1975 to June 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in San Diego, California, which granted service connection for tinnitus, degenerative arthritis of the right and left knees, degenerative arthritis of the right and left ankles, and increased the Veteran's disability evaluation for his low back disorder from noncompensable to 20 percent disabling, assigning effective dates of February 7, 2007, for each.  

The Veteran perfected his appeal with regard to each of the effective date issues.  

The Veteran appeared at a hearing before a local hearing officer at the RO in November 2008.  A transcript of the hearing is of record and has been reviewed.  



FINDINGS OF FACT

1.  The Veteran's claim for all issues currently on appeal has been pending since December 17, 2003.  

2.  Resolving reasonable doubt in favor of the Veteran, the presumption of regularity as it relates to the filing/receipt of the August 2006 substantive appeal has been rebutted and the substantive appeal is found to have been received in August 2006, perfecting the September 2004 rating determination, which initially granted service connection for low back strain and assigned a noncompensable disability evaluation and denied service connection for bilateral knee and ankle disorders and tinnitus.  


CONCLUSIONS OF LAW

1.  An effective date of December 17, 2003, for the grant of service connection and assignment of a 10 percent disability evaluation for tinnitus is warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.400 (2011).

2.  An effective date of December 17, 2003, for the grant of service connection and assignment of a 10 percent disability evaluation for degenerative arthritis of the right knee is warranted.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.102, 3.400. 

3.  An effective date of December 17, 2003, for the grant of service connection and assignment of a 10 percent disability evaluation for degenerative arthritis of the left knee is warranted.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.102, 3.400.

4.  An effective date of December 17, 2003, for the grant of service connection and assignment of a 10 percent disability evaluation for degenerative arthritis of the right knee is warranted.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.102, 3.400.

5.  An effective date of December 17, 2003, for the grant of service connection and assignment of a 10 percent disability evaluation for degenerative arthritis of the right ankle is warranted.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.102, 3.400.

6.  An effective date of December 17, 2003, for the grant of service connection and assignment of a 10 percent disability evaluation for degenerative arthritis of the left ankle is warranted.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.102, 3.400.

7.  An effective date of December 17, 2003, for the grant of service connection and assignment of a 20 percent disability evaluation for low back strain with degenerative changes is warranted.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.102, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

Generally, under applicable criteria, the effective date of an award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an award based on an original claim for benefits shall not be earlier than the date of receipt of application therefrom.  In addition, 38 U.S.C.A. § 5101(a) provides in relevant part: A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual.  Both of the statutes clearly establish that an application must be filed.  Pertinent law and regulation also provide that the effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  38 C.F.R. § 3.155 has the important function of making clear that there is no set form that an informal written claim must take.  All that is required is that the communication indicate an intent to apply for one or more benefits under the laws administered by the Department, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  It is not a means of reconciling actual conflict or a contradiction in the evidence; the claimant is required to submit evidence sufficient to justify a belief in a fair and impartial mind that the claim is well grounded.  Mere suspicion or doubt as to the truth of any statements submitted, as distinguished from impeachment or contradiction by evidence or known facts, is not justifiable basis for denying the application of the reasonable doubt doctrine if the entire, complete record otherwise warrants invoking this doctrine.  The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident allegedly arose under combat or similarly strenuous conditions, and is consistent with the probable results of such known hardships.  38 C.F.R. § 3.102.

The Board shall not entertain an application for review on appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  Under VA regulations, an appeal consists of a timely filed Notice of Disagreement (NOD) in writing and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200. 

A Substantive Appeal consists of a properly completed VA Form 9 (Appeal to Board) or another correspondence containing the necessary information.  If the SOC or any prior Supplemental Statement of the Case (SSOC) addressed several issues, the Substantive Appeal must either indicate that the appeal is being perfected as to all of those issues or must specifically identify the issues appealed.  The Substantive Appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination, or determinations, being appealed.  To the extent feasible, the argument should be related to specific items in the SOC and any prior SSOC.  The Board will construe such arguments in a liberal manner for purposes of determining whether they raise issues on appeal, but the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination, or determinations, being appealed.  The Board will not presume that an appellant agrees with any statement of fact contained in an SOC or an SSOC which is not specifically contested.  Proper completion and filing of a Substantive Appeal are the last actions the appellant needs to take to perfect an appeal. 38 C.F.R. § 20.202. 

Except in the case of simultaneously contested claims, a Substantive Appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the SOC to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC, and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(b)(1). 

The Veteran maintains that an effective date of December 17, 2003, is warranted for the grants of service connection for his tinnitus, right and left knee disorders, and right and left ankle disorders.  He also maintains that an effective date of December 17, 2003, is warranted for the grant of a 20 percent disability evaluation for his low back strain with degenerative changes.  

The basis for the Veteran's argument is that his claim should have been pending for the entire time period as he filed a substantive appeal with the initial September 2004 rating determination, which should have perfected this claim to the Board.  

A review of the record reveals that the Los Angeles RO, in a September 2004 rating determination, denied service connection for tinnitus, left and right knee disorders, and left and right ankle disorders.  The RO also granted service connection for a low back strain at that time and assigned a noncompensable disability evaluation.  

The Veteran filed a notice of disagreement with the RO in July 2005 with regard to all issues.  

In August 2006, the RO issued a statement of the case with regard to all the issues.  

In a November 2006 letter, the San Diego RO informed the Veteran that it would now be serving all Veterans in Orange County.  

In February 2007, a letter was received from the Veteran with regard to his claim.  The Veteran also submitted several documents in support of his claim at that time.  The Veteran indicated that he thought at this point that he would have met with VA representatives.  

In response to the February 2007 letter, the San Diego RO, in an April 2007 letter, indicated that the records showed that the Veteran did not return the VA Form 9 that was provided with the Statement of the Case within the time prescribed by law to perfect his appeal.  It noted that appeals had to be perfected within one year of the date the Veteran was originally notified of the decision being appealed or 60 days from the date of the Statement of the Case which was mailed to the Veteran, whichever was later.  The RO stated that since the Veteran had not timely perfected the appeal, the decision became final and no further action could be taken on that appeal.  

The RO noted that if the Veteran disagreed with the determination regarding the timeliness of the appeal, he had one year to appeal from the date of the letter.  

In May 2007, the RO provided the Veteran with a duty to assist letter noting that the claims had been previously denied in October 2004 and that the appeal period had expired.  The RO informed the Veteran what was necessary in order to reopen his claims.  

In June 2007, the Veteran submitted several documents in support of his claim, including a letter dated from the San Diego County Veterans Service Officer to the San Diego RO, dated August 23, 2006, indicating that a Form 9 was enclosed with "APPEAL" being typed in the remarks section.  

Attached to the letter was a photocopy of the appeal, dated August 23, 2006, signed by the Veteran, with the box requesting a Travel Board hearing being checked off.  

In an October 2007 rating determination, the San Diego RO granted service connection for tinnitus, right knee arthritis, left knee arthritis, right ankle arthritis and left ankle arthritis and assigned 10 percent disability evaluations for each disorder.  The RO also increased the Veteran's disability evaluation for his low back strain from noncompensable to 20 percent disabling.  The RO assigned effective dates of February 7, 2007, for each disorder and corresponding evaluation.  

In November 2007, the Veteran filed a notice of disagreement with the effective dates assigned and requested that the effective dates be those corresponding with his original claim of service connection, which was received in December 2003.  

In his June 2008 substantive appeal, the Veteran again noted that that the Form 9 had been submitted but that the VA did not have it in their file.  The Veteran again submitted photocopies of the August 2006 letter that had been submitted by his representative as well as the copy of the VA Form 9 dated in August 2006.  

In conjunction with his claim, the Veteran appeared at hearing before a local hearing officer in November 2008.  

Importantly, accompanying the Veteran to the hearing was the representative who submitted the August 2006 letter on his behalf.  

The representative testified that the Veteran had continuously prosecuted the claim since December 2003.  He also indicated that he sent the letter along with the substantive appeal to the RO in August 2006.  He further stated that a representative from The American Legion was also noted to have had a photocopy of the letter in her file at one point.  The hearing officer also intimated that there had been problems with claims folders that had been reassigned from Los Angeles.  

The United States Court of Appeals for Veterans Claims (Court) has defined a presumption of administrative regularity as follows: "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926).  While the Ashley case dealt with regularity and procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied the presumption of regularity to procedures at the RO level, such as in the instant case. 

In this case, therefore, as the August 2006 substantive appeal is not contained in the file, there is the presumption that the appeal was not perfected in a timely manner.  

However, the Veteran has submitted photocopies of an August 2006 letter from his representative to the RO indicating that an appeal was being filed as well as a photocopy of the VA Form 9 that was allegedly filed along with the letter.  The Veteran also testified at his November 2008 hearing that he had continuously prosecuted the claim from its onset and thought that the proper paperwork had been filed to perfect his appeal.  Moreover, and more importantly, the representative who prepared the August 2006 letter also testified, under oath, on the Veteran's behalf, indicating that he had submitted the August 2006 letter and the August 2006 substantive appeal to the RO at that time.  

While the presumption of regularity is usually not rebutted in many cases, the information submitted by the Veteran, which includes photocopies of the letter sent by the representative in addition to the substantive appeal, both dated in August 2006, and the testimony of the representative who prepared the letter and filed it on behalf of the Veteran, provides the sufficient evidence necessary to rebut the presumption of regularity.  

Resolving reasonable doubt in favor of the Veteran, the case has remained open since the filing of the Veteran's initial requests for service connection, received on December 17, 2003, and the effective dates and the assigned disability evaluations for each of the disorders should be the date when the original claim was received.  Therefore, an effective date for the grant of service connection and the corresponding disability evaluation assigned for each claimed disorder of December 17, 2003, is warranted.  


ORDER

An effective date of December 17, 2003, for the grant of service connection and the assignment of a 10 percent disability evaluation for tinnitus is granted.  

An effective date of December 17, 2003, for the grant of service connection and the assignment of a 10 percent disability evaluation for degenerative arthritis of the right knee is granted. 

An effective date of December 17, 2003, for the grant of service connection and the assignment of a 10 percent disability evaluation for degenerative arthritis of the left knee is granted. 

An effective date of December 17, 2003, for the grant of service connection and the assignment of a 10 percent disability evaluation for degenerative arthritis of the right knee is granted. 

An effective date of December 17, 2003, for the grant of service connection and the assignment of a 10 percent disability evaluation for degenerative arthritis of the right ankle is granted. 

An effective date of December 17, 2003, for the grant of service connection and the assignment of a 10 percent disability evaluation for degenerative arthritis of the left ankle is granted. 

An effective date of December 17, 2003, for the grant of service connection and the assignment of a 20 percent disability evaluation for low back strain with degenerative changes is granted. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


